EXHIBIT 99.1 NISSAN MASTER OWNER TRUST RECEIVABLES - 2007-A SERIES Monthly Servicer's Statement for the month endedDecember 31, 2007 Period Collection Accrual Distribution Series Allocation Percentage at Month-End 55.56% From 01-Dec-07 17-Dec-07 15-Jan-08 Floating Allocation Percentage at Month-End 61.10% To 31-Dec-07 15-Jan-08 Days Description of Collateral Expected Final Accumulation Early Redemption On the Distribution Date, the Series 2007-A balances were: Payment Date Period Period 5/17/2010 11/1/2009 No Notes $1,000,000,000.00 Principal Amount of Debt $1,000,000,000.00 Required Overcollateralization 133,144,476.00 Incremental Overcollateralization Amount 0.00 Series Nominal Liquidation Amount $1,133,144,476.00 Required Participation Amount 1,198,144,476.00 Accumulation Account Excess Receivables 713,944,252.63 Beginning $0.00 Total Collateral $1,912,088,728.63 Additions $0.00 Ending Balance $0.00 Collateral as Percent of Notes 191.21% NMOTR Trust Pool Activity During the past Collection Period, the following activity occurred: Distributions to Investors NMOTR Days 29 Total Pool LIBOR 5.027500% Beginning Gross Principal Pool Balance $3,671,432,848.86 Applicable Margin 0.000000% Total Principal Collections (1,240,576,218.98) 5.027500% Investment in New Receivables 1,341,193,088.10 Receivables Added for Additional Accounts - Actual Per $1000 Repurchases (6,869,087.38) Interest $4,049,930.56 $4.26 Principal Default Amounts - Principal $0.00 $0.00 Principal Reallocation - Unused Fee $0.00 $0.00 New Series Issued During Collection Period $4.26 Less Net CMA Offset (320,361,811.02) Less Servicing Adjustment (3,059,107.90) Total Due Investors $4,049,930.56 5.027500% Ending Balance $3,441,759,711.68 Servicing Fee 944,287.06 Excess Cash Flow $1,160,156.10 SAP for Next Period 55.56% Average Receivable Balance $3,299,466,887.60 Monthly Payment Rate 37.60% Reserve Account Interest Collections Required Balance $7,500,000.00 During the past collection period, the following activity occurred: Current Balance 7,500,000.00 Deficit/(Excess) $0.00 NMOTR Total Pool Total Interest Collections $18,131,416.86 Principal Reallocations 0.00 Recoveries on Receivables Written Off 0.00 Total Available $18,131,416.86 Page 5 of 7
